         Case 4:21-cv-00697-Y Document 1-2 Filed 05/28/21                       Page 1 of 2 PageID 5
Supplemental Civil Cover Sheet
Page 1 of 2

                       Supplemental Civil Cover Sheet for Cases Removed
                                      From State Court


This form must be attached to the Civil Cover Sheet at the time the case is filed in the U.S. District
                  Clerk’s Office. Additional sheets may be used as necessary.


    1. State Court Information:

        Please identify the court from which the case is being removed and specify the number assigned
        to the case in that court.

                                 Court                                           Case Number
         153rd Judicial District Court, Tarrant County, Texas   153-325307-21


    2. Style of the Case:

        Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s)
        and Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please
        list the attorney(s) of record for each party named and include their bar number, firm name,
        correct mailing address, and phone number (including area code).

                       Party and Party Type                                        Attorney(s)
         Shamika Whitfield, Plaintiff                           Emmanuel Albarado
         City of Fort Worth, Defendant                          Lynn M. Winter and Trey Qualls




    3. Jury Demand:

        Was a Jury Demand made in State Court?                  ✔   Yes                    No
                 If “Yes,” by which party and on what date?

                 Plaintiff
                 ___________________________________                       05-17-21
                                                                           ______________________
                 Party                                                     Date
         Case 4:21-cv-00697-Y Document 1-2 Filed 05/28/21                 Page 2 of 2 PageID 6
Supplemental Civil Cover Sheet
Page 2 of 2

    4. Answer:

        Was an Answer made in State Court?       ✔   Yes                      No
                If “Yes,” by which party and on what date?

                Defendant City of Fort Worth
                ___________________________________                  05-27-21
                                                                     ______________________
                Party                                                Date


    5. Unserved Parties:

        The following parties have not been served at the time this case was removed:

                                 Party                             Reason(s) for No Service




    6. Nonsuited, Dismissed or Terminated Parties:

        Please indicate any changes from the style on the State Court papers and the reason for that
        change:

                                 Party                                       Reason




    7. Claims of the Parties:

        The filing party submits the following summary of the remaining claims of each party in this
        litigation:

                                 Party                                       Claim(s)
         Shamika Whitfield, Plaintiff                Violation of due process under U.S. Const. amend. XIV.
                                                     Defendants deny all allegations
